DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2022 was filed after the mailing date of the Non-Final Rejection of 17/100,187 on 04/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The objection  to the drawings are withdrawn.
Response to Arguments
Applicant's arguments filed on 07/11/2022 have been fully considered but they are not persuasive. The reasons are set forth below:
Applicant's arguments and Examiner’s Response:
(I) Applicant's arguments 1: Applicant's arguments, page 8, recites, “More specifically, the Office Action first looks to paragraphs [0157]-[0158] of Varadarajan to find a teaching of (1) "determining a conflict between an unscheduled data flow and a scheduled data flow, with respect to a link in the path". The Office Action then points to FIG. 1, and paragraph [0142] of Varadarajan to assert a teaching of  (2) "displaying information indicative of the unscheduled data flow, the link, and the scheduled data flow with which the conflict occurs". The Office Action further looks to FIG. 4A-4B, and paragraph [0050] of Varadarajan to assert a teaching of (3) "displaying ... an image depicting each respective link of the path" because FIG. 4A-4B depicts a "network topology" (equivalent to "image'), and still further looks to FIG. 1, paragraph [0030] of Varadarajan to assert a teaching of (4) "displaying ... a data transmission schedule chart with respect to each respective link in the path showing the links between the ports) and a data transmission schedule chart with respect to each respective link in the path”. ... “However, there is no teaching or suggestion anywhere in the disclosure of Varadarajan of displaying anything, much less displaying information indicative of the unscheduled data flow, the link, and the scheduled data flow with which the conflict occurs; and displaying, for each scheduled data flow, an image depicting each respective link of the path, and a data transmission schedule chart with respect to each respective link in the path”.
	(i) The Examiner’s Response 1: The examiner respectfully disagrees. In reference to the argument (1) Ramesh does not explicitly teach arguments (1)-(4) stated above, however Varadarajan teaches: determining a conflict between an unscheduled data flow and a scheduled data flow, with respect to a link in the path, Varadarajan teaches in fig 11 and 12, para [0150] and [0157], where, “calculation of interference” equivalent to “determining conflict”. Para [0159], “each of these exemplary unscheduled virtual links, comparison of the respective routing paths to the routing path of the scheduled VL1 identifies any common dispatch ports that are shared between the scheduled VL1 and one or more of the unscheduled virtual links”, where, a comparison is being done between unscheduled and scheduled virtual links which may be interpreted as “data/traffic flow”, as fig 1, para [0030], where, “virtual link defines traffic flow” . In reference to argument (2) displaying information indicative of the unscheduled data flow, the link, and the scheduled data flow with which the conflict occurs, Varadarajan further teaches: fig 1, depicts an image describing the topology of virtual links which defines the data/traffic flow, para [0030], where, a conflict is identified  between unscheduled and scheduled data flow as described in fig 11-12 and para [0157]-[0159].  The response to the arguments (1)-(2) are also applied for (3) and (4). Therefore, it has been obvious to a person with ordinary skill in the art to combine the teaching of Varadarajan into Ramesh in order to improve slot time allocation. Hence Ramesh in view of   Varadarajan teach said limitation. Therefore the arguments are traversed. 
(II) Applicant's arguments 2: Applicant's arguments, page 7, recites, “Ramesh in view of Varadarajan does not reach the claims. Claim 1 calls for, inter alia, determining a conflict between an unscheduled data flow and a scheduled data flow with respect to a link in the path; displaying information indicative of the unscheduled data flow, the link, and the scheduled data flow with which the conflict occurs; and displaying, for each scheduled data flow, an image depicting each respective link of the path, and a data transmission schedule chart with respect to each respective link in the path. The combination of Ramesh and Varadarajan cannot teach the claimed invention, because neither Ramesh nor Varadarajan discloses the displaying information indicative of the unscheduled data flow, the link, and the scheduled data flow with which the conflict occurs; and displaying, for each scheduled data flow, an image depicting each respective link of the path, and a data transmission schedule chart with respect to each respective link in the path” ....
	(ii) The Examiner’s Response 2: The examiner respectfully disagrees. Ramesh does not explicitly teach: displaying information indicative of the unscheduled data flow, the link, and the scheduled data flow with which the conflict occurs; and displaying, for each scheduled data flow, an image depicting each respective link of the path, and a data transmission schedule chart with respect to each respective link in the path, however, Varadarajan teaches: fig 11-12, in step 1104, find the latest start time for the unscheduled virtual link for a flow, para [0151] and determined the slot time duration which may be interpreted as indicating unscheduled data flow. Therefore, it has been obvious to a person with ordinary skill in the art to combine the teaching of Varadarajan into Ramesh in order to improve slot time allocation. Hence Ramesh in view of   Varadarajan teach said limitation. Therefore the arguments are traversed.
(III) Applicant's arguments 3: Applicant's arguments, page 11, recites, “The generic assertion in the Office Action that one of ordinary skill would be motivated to combine the references "to provide a more TT virtual links which improves scalability of the NST" is not supported by any evidence in the Office Action” ....,
	(iii) The Examiner’s Response 3: The examiner respectfully disagrees. Varadarajan teaches: in para [0166], “provides the advantage of scheduling more TT virtual links which improves scalability of the NST 300”. Therefore applicant’s arguments are traversed.
	(IV) Applicant's arguments 4: Applicant's arguments, page 11, recites, “The combination of Ramesh and Varadarajan cannot teach the claimed invention, because neither Ramesh nor Varadarajan discloses the scheduler module configured to provide information indicative of the unscheduled data flow, the first link, and the scheduled flow with which the conflict occurs, to the display device; wherein the display device is configured to display, for each scheduled data flow, an image depicting each respective link of the path, and to display, for each scheduled data flow, a transmission schedule chart with respect to each respective link in the path”....
	(iv) The Examiner’s Response 4: The examiner respectfully disagrees. Referring the Examiner’s response 1 above, and fig 11, para [0151]. Therefore, Ramesh in view of Varadarajan teach said arguments stated above. Hence the arguments are traversed and maintained the rejection.
	All the remaining arguments are based on the arguments above and are responded to in full.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh et al (US 2006/0251119 A1), hereinafter, “Ramesh” in view Varadarajan et al (US 2016/0294697 A1), hereinafter, “Varadarajan”.
Regarding claim 1, Ramesh discloses: A method of scheduling a transmission of data flows in a network comprising a set of nodes communicatively coupled by a set of links, each link coupling a corresponding pair of nodes (fig 1, para [0013] and para [0019], “Mesh point 105A” and “Mesh Point 105B” are the corresponding pair of nodes coupled with link 107B), the method comprising: identifying an unscheduled set of data flows (fig 3, para [0031], “wireless mesh points to determine if a new unscheduled wireless data flow can be accepted without impacting the QoS of already accepted scheduled and/or unscheduled wireless data flows”) to be scheduled for a respective transmission on a subset of the set of links defining a respective path from a first originating node to a second destination node (fig 1, para [0031], “FIG. 3 includes an identifier field 305 having a value that uniquely identifies the requested wireless data flow and a (QoS) Management Multicast Address field 307 specifying the multicast address used to transmit the flow setup request. If a setup request is being used to modify the TSPECs for an existing wireless data flow, the value in the identifier field 305 identifies the existing wireless data flow. To indicate origination, destination and next hop information for the new wireless data flow”);
scheduling a respective transmission of a subset of data flows on a respective path (fig 3, para [0031], “FIG. 3 illustrates an example flow setup request that contains traffic specifications (TSPECs) that allows each of the wireless mesh points to determine if a new unscheduled wireless data flow can be accepted without impacting the QoS of already accepted scheduled and/or unscheduled wireless data flows”); 
wherein the schedule defines a start time (fig 3-5, para [0044], where, “Each of the plurality of entries 505 has a flow identifier field 510 (e.g., the value of the example flow identifier field 305 of FIG. 3), a start time field 515 representing a transmission start time relative to the start of the QSI interval, an end time field 520 representing a transmission end time relative to the start of the QSI interval”), a duration (fig 5-6, para [0047], where, “FIGS. 1 and 6 for a scheduled data flow, the fraction of QSI times used to verify that the requested data flow does not violate EQN(1) and EQN(2) can be determined from the values in the start field 605 and the end field 610”, Examiner’s Note: where, start time and end time fields provide the time difference of completing flow may be interpreted as duration), and a cycle time of the transmission on each respective link in the path (fig 11, para [0085], “when a wireless mesh point detects via, for example, (a) a network protocol stack (b) receives an ADDTS rejection, or (c) lack of a keep-alive ADDTS request within a “predetermined time period” (equivalent to “cycle time”) is not received that a wireless data flow needs to be torn-down”); and
Ramesh does not explicitly teach: determining a conflict between an unscheduled data flow and a scheduled data flow with respect to a link in the path; displaying information indicative of the unscheduled data flow, the link, and the scheduled data flow with which the conflict occurs; and displaying, for each scheduled data flow, an image depicting each respective link of the path, and a data transmission schedule chart with respect to each respective link in the path.
Varadarajan teaches: determining a conflict between an unscheduled data flow and a scheduled data flow with respect to a link in the path (fig 12, para [0157]-[0158], “network 1200 which illustrates calculation of interference at common dispatch ports for synchronization and TT virtual links based on the respective routing paths” and “For a scheduled virtual link, VL1, the producing host is Tx ES 1202-1 and the consuming hosts are Rx ES 1206-1, 1206-2 and 1206-3. Thus, the routing path from Tx ES 1202-1 to Rx ES 1206-1 for the virtual link VL1 is dispatch port P1 of Tx ES 1202-1 to input port P1 of switch 1204-1 to dispatch port P2 of switch 1204-1 to input port P1 of switch 1204-2 to dispatch port P2 of switch 1204-2 to input port P1 of Rx Es 1206-1”);
displaying information indicative of the unscheduled data flow the link and the scheduled data flow with which the conflict occurs (fig 1, para [0030], shows the links L1, L2, L3 between the  transmission nodes SW0, SW1, SW2, fig 10, para [0142], where, “in FIG. 10, flows f1, f2, and f3 are scheduled in each of bin0, bin1, and bin2 with offsets O1, O2, and O3, respectively”, wherein, in fig 2, para [0087]-[0089], indicate unscheduled traffic as indicated by RC field and BE field, fig 11, para [0150], “When TT virtual links are being scheduled, then interference needs to be computed against both already scheduled synchronization virtual links as well as already scheduled TT virtual links”); 
displaying, for each scheduled data flow, an image depicting each respective link of the path, (fig 4A-4B, para [0050], depicts a “network topology” (equivalent to “image”), showing the links between the ports) and a data transmission schedule chart with respect to each respective link in the path (fig 1, para [0030], shows the links L1, L2, L3 between the  transmission nodes SW0, SW1, SW2, fig 10, para [0142], where, “in FIG. 10, flows f1, f2, and f3 are scheduled in each of bin0, bin1, and bin2 with offsets O1, O2, and O3, respectively”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “determining a conflict between an unscheduled data flow and a scheduled data flow with respect to a link in the path determining a conflict between an unscheduled data flow and a scheduled data flow with respect to a link in the path; and the scheduled data flow with which the conflict occurs” as taught by Varadarajan into Ramesh in order to provide a more TT virtual links which improves scalability of the NST enabling improved slot time allocation.

Regarding claim 11, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding packet transmission for scheduled and unscheduled data flow  method, and the rejection to claim 1 is applied hereto. Additionally, the claim requires scheduler module, where, Varadarajan teaches processing unit which perform the job of scheduling.
Regarding claims 2 and 12, Ramesh discloses: A method and communication system of scheduling a transmission of data flows in a network, as rejected in claim 1 and 11. However, Ramesh does not explicitly teach: wherein the image depicting each respective link of the path is further depicted overlaying an image representative of a physical topology of the network.
Varadarajan teaches: wherein the image depicting each respective link of the path is further depicted overlaying an image representative of a physical topology of the network (fig 1, para [0050], “network topology depicting traffic flow as virtual links is shown in FIGS. 4A and 4B. The network 400 in FIG. 4A, for example, includes a plurality of Tx ES 402-1 . . . 402-4 (also labelled as es_0, es_1, es_2, es_3), a plurality of switches 404-1 . . . 404-6, and a plurality of Rx ES 406-1 . . . 406-4 (also labelled as es_4, es_5, es_6, and es_7)”).
Regarding claims 3 and 13, Ramesh discloses: wherein the image depicting each respective link of the path further includes a visual indication of a direction of the data flow (fig 1, para [0031], “FIG. 3 includes an identifier field 305 having a value that uniquely identifies the requested wireless data flow and a (QoS) Management Multicast Address field 307 specifying the multicast address used to transmit the flow setup request. If a setup request is being used to modify the TSPECs for an existing wireless data flow, the value in the identifier field 305 identifies the existing wireless data flow. To indicate origination, destination and next hop information for the new wireless data flow”).
Regarding claims 4 and 14, Ramesh discloses: wherein the displaying the data transmission schedule includes displaying a start time (fig 3-5, para [0044], where, “Each of the plurality of entries 505 has a flow identifier field 510 (e.g., the value of the example flow identifier field 305 of FIG. 3), a start time field 515 representing a transmission start time relative to the start of the QSI interval, an end time field 520 representing a transmission end time relative to the start of the QSI interval”), a duration (fig 5-6, para [0047], where, “FIGS. 1 and 6 for a scheduled data flow, the fraction of QSI times used to verify that the requested data flow does not violate EQN(1) and EQN(2) can be determined from the values in the start field 605 and the end field 610”, Examiner’s Note: where, start time and end time fields provide the time difference of completing flow may be interpreted as duration), and a cycle time of the transmission on each respective link in the path (fig 11, para [0085], “when a wireless mesh point detects via, for example, (a) a network protocol stack (b) receives an ADDTS rejection, or (c) lack of a keep-alive ADDTS request within a “predetermined time period” (equivalent to “cycle time”) is not received that a wireless data flow needs to be torn-down”). 
  	Regarding claims 5 and 15,  Ramesh discloses: wherein the displaying the data transmission schedule includes displaying an element for each link in the path (fig 4-5, para [0042] and [0045], where, “the flow type specifier field 525 contains a value indicating if the flow originates at the mesh point, is forwarded by the mesh point”, terminates at the mesh point or is simply observed by the mesh point equivalent to “elements”).
Regarding claims 6 and 16, Ramesh discloses: The method of claims 1 and 11, wherein the displaying the data transmission schedule includes displaying a label indicative of at least one of the corresponding pair of nodes for each link (fig 4-5, para [0042] and [0045], where, “the flow type specifier field 525 contains a value indicating if the flow originates at the mesh point, is forwarded by the mesh point”, terminates at the mesh point or is simply observed by the mesh point equivalent to “elements”, where, “a flow type specifier field 525. In the example of FIG. 5, the flow type specifier field 525 contains a value indicating if the flow originates at the mesh point, is forwarded by the mesh point”), (Note: where, data path between the mesh points may be interpreted as a link).
Regarding claims 8 and 18, Ramesh discloses: further comprising modifying data flow requirements of at least one of the scheduled flow and the unscheduled flow to eliminate the conflict (fig 3, para [0031]-[0032], where, “a setup request is being used to modify the TSPECs for an existing wireless data flow, the value in the identifier field 305 identifies the existing wireless data flow”). 
Regarding claims 9 and 19, Ramesh discloses: wherein the modifying data flow requirements of at least one of the scheduled flow and the unscheduled flow to eliminate the conflict is based on inputs received from a user (fig 3, para [0031]-[0032], where, “a setup request is being used to modify the TSPECs for an existing wireless data flow, the value in the identifier field 305 identifies the existing wireless data flow”). 
Regarding claims 10 and 20, Ramesh discloses: wherein the modifying the data flow requirements includes modifying at least one of a frame size, an interval, a classification, and a relative timing of the data flow with respect to the link in the path (fig 3, para [0031]-[0032], where, “a setup request is being used to modify the TSPECs for an existing wireless data flow, the value in the identifier field 305 identifies the existing wireless data flow”). 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh et al (US 2006/0251119 A1), hereinafter, “Ramesh” in view of Varadarajan et al (US 2016/0294697 A1), hereinafter, “Varadarajan” further in view of Trestor et al (US 2017/0255707 A1), hereinafter, “Trestor”.
Regarding claims 7 and 17, Ramesh discloses: A method and communication system of scheduling a transmission of data flows in a network, as rejected in claim 1 and 11. However, neither Ramesh nor Varadarajan explicitly teach:  wherein the displaying the data transmission schedule includes displaying a waterfall chart.  
Trestor teaches: wherein the displaying the data transmission schedule includes displaying a waterfall chart (fig 2, para [0005], where, fig. 2 depicts an example of a waterfall chart,  which shows the cascading order and timing of http requests as a page loads, can be used to visualize data that is generated cumulatively and sequentially during a page load). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the displaying the data transmission schedule includes displaying a waterfall chart” as taught by Trestor into Ramesh in order to improve user experience.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/KIBROM T HAILU/Primary Examiner, Art Unit 2461